Filed 7/16/03 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2003 ND 106__







State of North Dakota, 		Plaintiff and Appellee



v.



Gerald Schmidt, 		Defendant and Appellant







No. 20020277







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Ladd Ronald Erickson (on brief), State’s Attorney, P.O. Box 1108, Washburn, N.D. 58577-1108, for plaintiff and appellee.



Wayne D. Goter, P.O. Box 1552, Bismarck, N.D. 58502-1552, for defendant and appellant.

State v. Schmidt

No. 20020277



Per Curiam.

[¶1]	Gerald Schmidt appealed from a judgment of conviction entered on a jury verdict finding him guilty of criminal trespass.  Schmidt argues the trial court erred in refusing to admit certain evidence at trial and contends the evidence is insufficient to sustain the verdict.  We affirm under N.D.R.App.P. 35.1(a)(3) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner